 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 4217 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fiscal Year 2010 Federal Aviation Administration Extension Act, Part II. 
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking December 31, 2009 and inserting March 31, 2010.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking December 31, 2009 and inserting March 31, 2010.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking December 31, 2009 and inserting March 31, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2010.  
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking January 1, 2010 and inserting April 1, 2010; and  
(2)by inserting or the Fiscal Year 2010 Federal Aviation Administration Extension Act, Part II before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking January 1, 2010 and inserting April 1, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2010.  
4.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$2,000,000,000 for the 6-month period beginning on October 1, 2009.. 
(2)Obligation of amountsSums made available pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2010, and shall remain available until expended. 
(3)Program implementationFor purposes of calculating funding apportionments and meeting other requirements under sections 47114, 47115, 47116, and 47117 of title 49, United States Code, for the 6-month period beginning on October 1, 2009, the Administrator of the Federal Aviation Administration shall— 
(A)first calculate funding apportionments on an annualized basis as if the total amount available under section 48103 of such title for fiscal year 2010 were $4,000,000,000; and 
(B)then reduce by 50 percent— 
(i)all funding apportionments calculated under subparagraph (A); and 
(ii)amounts available pursuant to sections 47117(b) and 47117(f)(2) of such title. 
(b)Project grant authoritySection 47104(c) of such title is amended by striking December 31, 2009, and inserting March 31, 2010, . 
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking January 1, 2010. and inserting April 1, 2010.. 
(b)Section 44302(f)(1) of such title is amended— 
(1)by striking December 31, 2009, and inserting March 31, 2010,; and 
(2)by striking March 31, 2010, and inserting June 30, 2010,. 
(c)Section 44303(b) of such title is amended by striking March 31, 2010, and inserting June 30, 2010,. 
(d)Section 47107(s)(3) of such title is amended by striking January 1, 2010. and inserting April 1, 2010.. 
(e)Section 47115(j) of such title is amended by striking January 1, 2010, and inserting April 1, 2010, . 
(f)Section 47141(f) of such title is amended by striking December 31, 2009. and inserting March 31, 2010.. 
(g)Section 49108 of such title is amended by striking December 31, 2009, and inserting March 31, 2010,. 
(h)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking January 1, 2010, and inserting April 1, 2010,. 
(i)Section 186(d) of such Act (117 Stat. 2518) is amended by striking January 1, 2010, and inserting April 1, 2010, . 
(j)The amendments made by this section shall take effect on January 1, 2010. 
6.Federal Aviation Administration operationsSection 106(k)(1)(F) of title 49, United States Code, is amended to read as follows: 
 
(F)$4,676,574,750 for the 6-month period beginning on October 1, 2009.. 
7.Air navigation facilities and equipmentSection 48101(a)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)$1,466,888,500 for the 6-month period beginning on October 1, 2009.. 
8.Research, engineering, and developmentSection 48102(a)(14) of title 49, United States Code, is amended to read as follows: 
 
(14)$92,500,000 for the 6-month period beginning on October 1, 2009.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
